—In two separate negligence actions to recover damages for injury to person and property, allegedly sustained as the result of a collision between two automobiles, Patricia J. Cicatello, a defendant in both actions, appeals .from an order of the Supreme Court, Richmond County, entered June 23, 1964, which denied her motion to remove Action No. 2 from the Civil Court of the City of New York and to consolidate it with Action No. 1 in the Supreme Court, Richmond County. 'Order reversed, without costs, and motion granted. Action No. 1 was instituted against the defendant Cicatello by a passenger in her automobile. Action No. 2 was instituted against said defendant by the owner and operator of the other automobile. In our opinion, under the circumstances here, it was an improvident exercise of discretion to deny the motion to remove Action No. 2 and to consolidate the two actions. Christ, Acting P. J., Hill, Rabin, Hopkins and Benjamin, JJ., concur.